     1:19-cv-00259-JMC          Date Filed 12/28/20       Entry Number 165        Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Robert Gene Rega,                              )
                                               )       Civil Action No.: 1:19-cv-00259-JMC
                       Plaintiff,              )
                                               )
       v.                                      )              ORDER AND OPINION
                                               )
Lorraine Rega,                                 )
                                               )
                       Defendant.              )
                                               )

       Plaintiff Robert Gene Rega (“Plaintiff”), who is proceeding pro se,1 brought this action

against Defendant Lorraine Rega (“Defendant”), his former sister-in-law, seeking damages for

money, a laptop, and a home surveillance system he alleges she stole. (ECF No. 1.) This matter is

before the court upon review of Plaintiff’s Objections (ECF No. 159) to the Report and

Recommendation issued by the Magistrate Judge on September 25, 2020 (“Report”) (ECF No.

149). The Report recommended granting in part and denying in part Defendant’s Motion for

Summary Judgment, and denying Plaintiff’s Motion for Summary Judgment in its entirety. (ECF

Nos. 83, 90, 145.)

       For the reasons set forth below, the court ACCEPTS the Report and adopts its findings

herein (ECF No. 149); GRANTS Defendant’s Motion for Summary Judgment (ECF Nos. 90, 145)

as to Plaintiff’s claims of fraud, trespass, replevin, intentional infliction of emotional distress,




1
 “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                   1
     1:19-cv-00259-JMC          Date Filed 12/28/20      Entry Number 165         Page 2 of 8




negligent infliction of emotional distress, and promissory estoppel for the laptop and surveillance

system; and DENIES the parties’ Motions for Summary Judgment as to Plaintiff’s claims for

conversion, negligence, breach of contract, promissory estoppel regarding the currency at issue,

and unjust enrichment. (ECF Nos. 83, 90, 145.)

                    I. FACTUAL AND PROCEDURAL BACKGROUND2

       This case arises from Defendant’s allegedly unlawful retention of Plaintiff’s property.

During his incarceration, Plaintiff claims he sent Defendant nearly $4,000 in total—$1,480 to care

for his mother, and $2,500 for “safe keeping.” (ECF No. 149 at 2-3.) At some point Plaintiff asked

Defendant to use a portion of these funds to buy a surveillance system for his mother’s home. (Id.)

He also claims he discussed the “possibility” of sending his laptop to Defendant for safekeeping.

(Id. at 3.) Sometime later, Plaintiff’s mother’s caretaker allegedly sent the laptop and surveillance

system to Defendant, believing that Plaintiff had authorized the shipment. (Id.) Plaintiff thereafter

supposedly asked Defendant to send him weekly payments using the above funds, which

Defendant declined to send. (Id. at 3-4.)

       Plaintiff then filed this lawsuit bringing a host of state law claims based on Defendant’s

purportedly unlawful retention of Plaintiff’s property, including conversion, fraud, negligence,

trespass, replevin, intentional infliction of emotional distress, negligent infliction of emotional

distress, breach of contract, assumpsit, promissory estoppel, and unjust enrichment. (ECF No. 1.)

Both parties filed Motions for Summary Judgment that are currently before the court.3 (ECF Nos.

83, 90, 145.)



2
  The Report sets forth the relevant facts and legal standards, which this court incorporates herein
without a full recitation.
3
   The Magistrate Judge observed that Defendant’s Motion for Summary Judgment and
subsequently filed Motion to Dismiss (ECF Nos. 90, 145) in essence contained the same
arguments, and thus were considered “in tandem” in the Report (ECF No. 149 at 1 n.1).
                                                 2
     1:19-cv-00259-JMC          Date Filed 12/28/20       Entry Number 165         Page 3 of 8




        The Magistrate Judge issued the Report on September 25, 2020, suggesting Defendant’s

Motion for Summary Judgment be granted in part and denied in part, and Plaintiff’s Motion for

Summary Judgment be denied. (ECF No. 149.) Specifically, the Magistrate Judge explained that

summary judgment on Plaintiff’s claims of conversion, negligence, breach of contract, promissory

estoppel regarding Plaintiff’s money, and unjust enrichment should be denied for either party due

to underlying disputes of material fact. (Id. at 7-8, 9-10, 13-16.)

       By contrast, the Magistrate Judge recommended dismissing the claims of fraud, trespass,

replevin, intentional infliction of emotional distress, negligent infliction of emotional distress, and

promissory estoppel regarding the laptop and surveillance system for failing to adequately state a

claim. (Id. at 8-15.) In particular, the Magistrate Judge explained the fraud claim was insufficient

because it lacked admissible evidence demonstrating “that Defendant called the caretaker and lied

to induce the caretaker to mail the property to Defendant.” (Id. at 9.) The trespass claim was

unsuccessful because it was “not based on any ownership interest of real property[.] (Id. at 10.)

The replevin claim failed because Plaintiff did not “follow any of the procedures required by”

statute. (Id. at 11.) Claims of intentional and negligent infliction of emotional distress were

likewise plainly deficient. (Id. at 11-13.) Lastly, the Magistrate Judge stated that the promissory

estoppel claim regarding the laptop and surveillance system required dismissal because Plaintiff

“fail[ed] to explain what action he took in reliance on . . . [the promise to return such property to

him] that caused him damage.” (Id. at 14.)

       Plaintiff filed timely Objections to the Report, contending the Magistrate Judge should

have granted his Motion for Summary Judgment regarding the claims for conversion, negligence,




                                                  3
       1:19-cv-00259-JMC        Date Filed 12/28/20        Entry Number 165         Page 4 of 8




breach of contract, promissory estoppel, and unjust enrichment.4 (ECF No. 159 at 9-13.) He further

posits the Magistrate Judge failed to make the necessary “inference[s]” to sustain his fraud and

promissory estoppel claims. (Id. at 11, 14.) Plaintiff generally asserts that “[t]he Magistrate Judge

. . . deliberately injected so much false information into this case that it will take Plaintiff forever

to straighten it all out[.]” (Id. at 11.) He also repeatedly claims the Magistrate Judge essentially

acted as Defendant’s lawyer. (Id. at 10-15.) Lastly, Plaintiff complains the Magistrate Judge

improperly denied certain of his past motions that are irrelevant to the instant Report. (Id. at 15-

16.)

                                  II. STANDARD OF REVIEW

    A. Report and Recommendation

        The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). The court reviews those portions which are not

specifically objected to only for clear error. Id. at 316. The court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).




4
 In his objections, Plaintiff concedes his claims for trespass, replevin, intentional infliction of
emotional distress, and negligent infliction of emotional distress. (ECF No. 159 at 15.)
                                                   4
     1:19-cv-00259-JMC          Date Filed 12/28/20        Entry Number 165         Page 5 of 8




       The court is charged with making the final determination of the pending matter as the

Magistrate Judge’s recommendation carries no presumptive weight. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). As such, the court reviews de novo those portions of the Report to which

specific objections are made. See 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).Yet

when no party offers timely, specific objections, the court “need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record . . . to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections).

   B. Motion for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.

56(a). The moving party bears the initial burden of demonstrating that summary judgment is

appropriate; if the movant carries its burden, then the burden shifts to the non-moving party to set

forth specific facts showing that there is a genuine issue of material fact for trial. See Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).

       When considering a motion for summary judgment, the evidence of the non-moving party

is to be believed and all justifiable inferences must be drawn in favor of the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under governable law will properly preclude the entry of

summary judgment.” Id. at 248. Further, to show that a genuine issue of material fact exists, the

non-moving party must set forth facts beyond “[t]he mere existence of a scintilla of evidence.” Id.



                                                   5
     1:19-cv-00259-JMC           Date Filed 12/28/20      Entry Number 165        Page 6 of 8




at 252. The non-moving party must present evidence sufficient to demonstrate that a reasonable

jury could return a verdict for the non-moving party in order to avoid summary judgment. See id.

at 248.

                                         III. DISCUSSION

          In his objections, Plaintiff emphasizes that summary judgment should have been granted

for his claims of conversion, negligence, breach of contract, promissory estoppel, and unjust

enrichment for a variety of reasons. (ECF No. 159 at 9-13.) However, the court finds nearly all of

these objections are either non-specific or rehash previous arguments that the Magistrate Judge

properly considered and addressed. (See ECF Nos. 83-2 at 12-33; 159 at 9-14.) Other objections

related to these claims are based on “findings” the Report simply does not contain,5 or are

irrelevant to the instant claims.6 Additionally, the court observes the Magistrate Judge did not act

improperly as Defendant’s “lawyer,” but instead offered a thorough, impartial, and well-reasoned

analysis of the instant motions, both of which were brought by pro se parties.

          Plaintiff further objects to the recommended dismissal of his fraud and promissory estoppel

claims. Plaintiff posits the fraud claim should survive because the evidence showed Defendant lied

by telling the caretaker of Plaintiff’s mother that Plaintiff had authorized mailing the laptop and

surveillance system to her. (ECF No. 159 at 13-14.) For support, Plaintiff claims the Magistrate

Judge should have “infer[red]” that the caretaker told Plaintiff of Defendant’s misrepresentation.




5
   For instance, rather than finding that Defendant paid nursing home and hospital bills for
Plaintiff’s mother, the Report merely observed that Defendant claimed to have done so. (ECF No.
149 at 4.) Similarly, despite Plaintiff’s insistence to the contrary, the Report did not find that
Plaintiff was unable to prove ownership of the laptop or that he gifted the surveillance system to
Defendant. (ECF No. 159 at 12.)
6
  For example, Plaintiff stresses the Magistrate Judge should not have previously denied his Motion
to Compel, Motion to Extend Discovery, and Motion for Default Judgment, none of which are
addressed in the Report. (Id. at 15-16.)
                                                   6
     1:19-cv-00259-JMC          Date Filed 12/28/20       Entry Number 165         Page 7 of 8




(Id.) But Plaintiff’s objection misses the mark. “While these allegations may plausibly state a claim

of fraud, Plaintiff fails to point to any admissible evidence that would show that Defendant called

the caretaker and lied to induce the caretaker to mail the property to Defendant.” (ECF No. 149 at

8-9.) In other words, the court simply cannot take Plaintiff at his word that Defendant committed

fraud. This objection is therefore overruled.

       Plaintiff likewise contends the promissory estoppel claim should survive as to the laptop

and surveillance system because the Magistrate Judge should have inferred Plaintiff’s reliance

upon the statements of Defendant. (ECF No. 159 at 14.) Yet as the Magistrate Judge explained,

although “Plaintiff claims Defendant promised to return the property to him . . . [he] fails to explain

what action he took in reliance on that promise that caused him damage.” (ECF No. 149 at 14.)

This objection is thus overruled. Accordingly, as there is no clear error on the face of the record,

the court accepts the Report and adopts the findings herein.

                                        IV. CONCLUSION

       For the reasons discussed above, the court ACCEPTS the Report and Recommendation of

the Magistrate Judge and adopts the findings herein. (ECF No. 149.) The court GRANTS

Defendant’s Motion for Summary Judgment (ECF Nos. 90, 145) as to Plaintiff’s claims of fraud,

trespass, replevin, intentional infliction of emotional distress, negligent infliction of emotional

distress, and promissory estoppel for the laptop and surveillance system. The court DENIES the

parties’ Motions for Summary Judgment as to Plaintiff’s claims for conversion, negligence, breach

of contract, promissory estoppel regarding the currency at issue, and unjust enrichment. (ECF Nos.

83, 90, 145.)




                                                  7
     1:19-cv-00259-JMC     Date Filed 12/28/20   Entry Number 165      Page 8 of 8




IT IS SO ORDERED.




                                                      United States District Judge
December 28, 2020
Columbia, South Carolina




                                          8
